Citation Nr: 9932473	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  98-14 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether the veteran's claim of entitlement to service 
connection for a low back disorder is well grounded.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1962 to May 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office, which denied the 
veteran's claim of entitlement to service connection for a 
low back disability because the RO determined that the claim 
was not well grounded.

In his September 1998 Substantive Appeal (VA Form 9), the 
veteran appears to have raised a claim of entitlement to non 
service-connected pension benefits.  This matter has not been 
previously addressed and is referred to the RO for 
appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995) [the Board is without jurisdiction to consider issues 
not yet adjudicated by the RO].


FINDING OF FACT

There is no competent medical evidence of record 
demonstrating a relationship between the veteran's claimed 
low back disorder and service.


CONCLUSION OF LAW

The veteran has not presented a well-grounded claim of 
entitlement to service connection for a low back disorder.  
38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Relevant Law and Regulations

Service connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303.  That a condition or injury occurred in 
service alone is not enough; there must be disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection 
may also be granted for a disease first diagnosed after 
discharge when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

Service connection may also be granted for certain chronic 
disabilities, including arthritis, if shown to be manifested 
to a compensable degree within one year after the veteran was 
separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999); Savage v. Gober, 10 Vet. App. at 
488, 495-496 (1997).


Congenital or developmental defects are not considered 
diseases or injuries within the meaning of the applicable 
legislation.  See 38 C.F.R. § 3.303(c).  Service connection, 
however, may be granted for a congenital disease on the basis 
of aggravation.  See 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306 (1999); VAOPGCREC 82-90.

Well grounded claims

The threshold question regarding any claim is whether the 
veteran's claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), the United States Court 
of Appeals for Veterans Claims (Court) determined that a 
well-grounded claim for service connection consists of (1) a 
medical diagnosis of a current disability, (2) lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service, and (3) competent medical evidence of a nexus 
between the in-service injury or disease and the current 
disability.  

Factual Background

Upon enlistment, the veteran reported no history of swollen 
or painful joints, and no history of bone, joint, or other 
deformity.  In a report of medical examination dated in 
January 1962, an examiner noted that the veteran's spine and 
upper extremities were normal.

Service medical records reflect that in April 1964, the 
veteran reported that he had strained his back in December 
1963 and had occasionally experienced pain since that time.  
The examiner noted that x-rays of the veteran's lumbar spine 
were within normal limits except for possible spina bifida .  
Subsequent service medical records are negative for any 
further complaints or findings regarding the veteran's back.  
Upon discharge, an examiner again noted normal for the 
veteran's spine.

Private treatment records from both the Mercy San Juan 
Hospital and the Mercy American River Hospital show that from 
January 1985 to March 1996, the veteran received ongoing 
treatment for several back disorders, including chronic back 
pain, failed back syndrome, and spondylolisthesis .

In October 1996, Dr. W.H. noted a history of spondylolysis 
since age 12.  Dr. W.H. indicated that prior to the veteran's 
first back surgery in 1986, which was a diskectomy, the 
veteran had complained of back pain and bilateral leg pain.  
Dr. W.H. indicated that the veteran experienced a recurrence 
of his symptoms in 1989 and underwent another diskectomy that 
year.  In 1990, the veteran reportedly underwent lumbar 
fusion at unknown levels, which Dr. W.H. indicated did not 
help his problems.  Dr. W.H. indicated that he underwent 
another fusion in 1995.  

In November 1997, a Dr. M.L. also noted a history of 
spondylolysis since age 12.

In February 1998, the veteran filed a claim of entitlement to 
service connection for a "back injury 1963 or 64."  He 
reported that he was treated in either 1963 or 1964 for 
severe low back pain and a "failed back."  With his claim, 
the veteran's submitted a signed statement from Dr. W.H., in 
which Dr. H. reported that he had been treating the veteran 
for over twenty years for chronic low back pain and failed 
back syndrome.  Dr. H. indicated that the veteran's problems 
date back to age twelve when he sustained an injury resulting 
in spondylolysis .  Dr. W.H. reported that the veteran's 
current diagnoses were "failed back syndrome times four" 
and chronic low back pain with bilateral lower extremity 
radiculopathy, spondylolisthesis.

In May 1998, a VA orthopedic examination was conducted.  The 
veteran reported that after leaving the service he worked in 
the automotive and construction trades until his recurring 
back problems forced him to quit working.  He indicated that 
he had stopped working about ten years ago and that he had 
been on Social Security disability since that time.  He 
reported a back injury that occurred in 1985 or 1986 in which 
he felt his back "snap," which was followed by an intense 
pain radiating to both legs.  Since that time, his back 
condition has reportedly worsened and he has been forced to 
undergo multiple surgeries.  The VA examiner diagnosed the 
veteran with degenerative joint disease and degenerative disc 
disease of the lumbosacral spine, status post surgery times 
four.

In a Notice of Disagreement submitted in June 1998, the 
veteran contended that the VA physician had failed to ask him 
about his initial back injury, which the veteran indicated 
occurred while he was in the service in 1964.  The veteran 
further contended that since that time, he had experienced 
various back problems and received continuous treatment, 
which ultimately led to the implantation of a drug infusion 
system to treat his pain.

In June 1998, Dr. W.H. submitted private treatment records 
dated from 1995 through 1997, which reflected ongoing 
treatment for a variety of back disorders, including failed 
back syndrome, degenerative disc disease, chronic low back 
pain with bilateral lower extremity radiculopathy, and 
spondylolisthesis.  

In September 1996, Dr. S.C. noted a history of back problems 
since the age of 12 when the veteran was diagnosed with 
spondylolysis.  Dr. S.C. further noted a history of four back 
surgeries, the last of which reportedly being instrumentation 
of fusion from L2 to S1.  

In the veteran's September 1998 Substantive Appeal (VA Form 
9), he indicated that his treatment records from Dr. W.H. 
should show that he has been receiving treatment for his back 
problems since his discharge in 1964.  The veteran also 
reported that he had only just become aware that during 
service he was diagnosed with spina bifida.  He contended 
that he should have been notified of this diagnosis when it 
was discovered and removed from infantry duty at that time.  
The veteran further contended that his physical duties during 
service likely contributed to this disability.

In a signed statement submitted in March 1999, the veteran 
explained that he was first treated after he left the service 
by a Dr. N., and that this physician worked with and was 
later replaced by Dr. W.H.  

In September 1999, the veteran was provided with a 
videoconference hearing before the undersigned.  The veteran 
testified that he experienced his first back injury while 
playing basketball when he was 12 or 13 years old.  He 
further testified that flowing that incident, his back 
problems did not return until he injured his back in during 
service in late 1963.  The veteran also asserted that he 
should have been told of the diagnosis of spine bifida during 
service, and that it was his belief that his activities in 
the service aggravated this condition and caused his current 
back problems.   The veteran indicated that although the RO 
apparently did not receive records of any treatment prior to 
1985, he did receive ongoing treatment from Dr. W.H.'s 
predecessor, Dr. N., since shortly after he was discharged 
from the military.

Analysis

As noted above, the threshold question with regard to a 
veteran's claim for service connection is whether the claim 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  In order 
for a claim to be well grounded,  there must be competent 
evidence of (1) a current disability (a medical diagnosis); 
(2) incurrence or aggravation of a disease or injury in 
service (lay or medical evidence); (3) a nexus between the 
in-service injury or disease and the current disability 
(medical evidence).  Caluza, 7 Vet. App. at 503.  All three 
prongs of the Caluza test must be met.

In this case, the veteran's service medical records reflect 
that he was treated for low back strain in April 1964 and 
that "possible" spina bifida occulta was suggested on 
review of X-rays at that time.  The record also shows that 
the veteran has recently been diagnosed with several low back 
disabilities, including failed back syndrome, degenerative 
disc disease of the lumbosacral spine, chronic low back pain 
with bilateral lower extremity radiculopathy, and 
spondylolisthesis.  Thus, the Board finds that the veteran 
has satisfied the first two prongs of Caluza, as he has 
submitted evidence of in-service disease and competent 
medical evidence of a current disability.

After reviewing the record, the Board finds that the veteran 
has not satisfied the third element of Caluza, as there is no 
competent medical evidence of record which establishes a 
nexus between his current low back disabilities and service.  
The only evidence of record of a nexus between the veteran's 
claimed low back disorder and his in-service injury is his 
own assertion that there is a relationship.  However, while 
the veteran may be competent as a lay person to report his 
symptomatology, he is not competent to provide medical nexus 
evidence in order to render a claim well grounded.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

The Board recognizes that the veteran has been diagnosed with 
degenerative disc disease, and that "arthritis" is one of 
the diseases for which presumptive service connection may be 
granted under 38 C.F.R. § 3.309.  However, in this case, 
there is no competent medical evidence showing that the 
veteran was diagnosed with degenerative disc disease within 
one year of discharge from service.  Therefore, the 
presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 are 
not for application in this case.

The veteran has recently contended that he was diagnosed with 
a congenital condition known as spina bifida in service, and 
that this condition was aggravated by his military duties.  
However, the Board notes that the diagnosis to which the 
veteran is referring is an April 1964 notation in his service 
medical records, in which an examiner noted that x-rays of 
the veteran's spine appeared within normal limits except for 
"possible" spina bifida.  However, there is no evidence in 
the record that the veteran has ever been conclusively 
diagnosed with spina bifida, either during service or at any 
time thereafter.  The veteran's prior and subsequent service 
medical records and his post-service private treatment 
records are entirely negative for any diagnoses of spina 
bifida.  As noted above, although the veteran is competent to 
testify as to his symptoms, as a lay person, he is not 
competent to offer medical evidence such as a medical 
diagnosis or medical causation.  See Espiritu v., 2 Vet. App. 
at 495-496; Grottveit, 5 Vet. App. at 93.  

Furthermore, even if one assumes that the April 1964 notation 
constituted a diagnosis of spina bifida [and for reasons 
stated immediately above the Board does not so assume], as 
noted above, spina bifida is considered to be a congenital 
condition for which service connection may not normally be 
granted.  See Firek, 3 Vet. App. at 147.  The Board further 
notes that there is no competent medical evidence of record 
demonstrating that this condition, if indeed it existed at 
all, was aggravated by service.  There is no notation of such 
condition at any time after service.

In light of the Court's holding in Savage, 10 Vet. App. 495-
496, the Board has considered whether the veteran has 
demonstrated a "continuity of symptomatology" pursuant to 
38 C.F.R. § 3.303(b).  However, although the veteran has 
reported that he has experienced recurring low back pain and 
other symptoms since service, the Board notes that the 
earliest complaints of record are not documented until 1985, 
20 years after his discharge from service.  The Board 
recognizes that Dr. W.H. reported in a March 1994 letter that 
he has been treating the veteran for over 17 years.  However, 
even assuming that the veteran's pre-1985 treatment related 
to the his claimed back disorder, which is not specified in 
Dr. W.H.'s letter, this would still place his earliest 
documented complaints of back pain over a decade after 
service.  Thus, the Board cannot find that the veteran has 
demonstrated a continuity of symptomatology pursuant to 38 
C.F.R. § 3.303(b).  Moreover, and more significantly, even if 
the veteran had demonstrated a continuity of symptomatology, 
he would still be required under Savage to provide competent 
medical evidence linking those continuous symptoms to his 
claimed low back disorder.  See Voerth v. West, No. 95-904 
(U.S. Vet. App. October 15, 1999).  Such evidence is lacking 
in this case.

The Board wishes to note that it has no reason to doubt the 
sincerity of the veteran in this case.  However, as discussed 
in detail above, there is no competent medical evidence of a 
nexus between his in-service injury and his claimed low back 
disorder.  See Caluza, 7 Vet. App. at 506 (1995).  The Court 
has held that in the absence of a causal link to service or 
evidence of chronicity or continuity of symptomatology, a 
claim is not well grounded.  See Chelte v. Brown, 10 Vet. 
App. 268 (1997).  Therefore, the Board finds that he has not 
submitted a well-grounded claim of entitlement to service 
connection for a low back disorder pursuant to 38 U.S.C.A. 
§ 5107(a).  Thus, his claim is denied.

Additional Matter

Because the veteran's claim for service connection is not 
well grounded, VA is under no duty to further assist him in 
developing facts pertinent to his claim.  38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.159(a) (1999); Epps v. Gober, 126 F.3d 
1454 (Fed. Cir. 1997);  see also Morton v. West, 12 Vet. App. 
477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam) (holding that VA cannot assist a claimant in 
developing a claim which is not well grounded).  The Court 
has held that VA, in certain circumstances, may be obligated 
to advise the claimant of evidence that is needed to complete 
his application for benefits.  This obligation depends upon 
the particular facts of the case and the extent to which VA 
has advised the claimant of the evidence necessary to be 
submitted in connection with his claim.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The Court has also held that 
the obligation exists only in the limited circumstances where 
an appellant has referenced other known and existing 
evidence.  Epps v. Brown, 9 Vet. App. 341 (1996).

In this case, the veteran has stated on several occasions 
that when Dr. W.H. began treating him, that physician was 
taking over the veteran's treatment from his partner, Dr. N., 
who is now reportedly deceased.  The veteran further stated 
that Dr. W.H. should thus possess treatment records dating 
back to shortly after the veteran's discharge from service in 
1965.  However, the record reflects that the RO attempted to 
locate any available records pertinent to the veteran's back 
problems from Dr. W.H., and that Dr. H. responded by sending 
records dated only from 1985 onward.  Furthermore, the record 
also reflects that the veteran was informed in the July 1998 
Statement of the Case and the April 1999 Supplemental 
Statement of the Case of the precise dates of the medical 
evidence that was received by the RO.  The veteran was also 
informed in a March 1999 letter from the RO of the need to 
submit any additional records of treatment since his 
discharge that may be available.  Thus, the Board finds that 
VA has not only satisfied the duty to inform the veteran of 
the evidence needed, but that VA also went beyond the duty to 
inform by requesting medical records on behalf of the 
veteran.  See Voerth v. West, No. 95-904 (U.S. Vet. App. 
October 15, 1999).  Further, by this decision, VA again 
informs the veteran of the kind of evidence that would serve 
to make his claim well grounded, namely medical nexus 
evidence or, if such records can be located, Dr. N.'s 
treatment records of the veteran.


ORDER

A well-grounded claim not having been presented, the 
veteran's claim of entitlement to service connection for a 
low back disorder is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  Spina bifida is "a congenital cleft of the vertebral column with hernial protrusion of the meninges"; 
meninges are more than one of the three membranes that envelop the brain and the spinal cord.  See Godfrey 
v. Brown, 7 Vet. App. 398, 400-401 (1995) (citing WEBSTER'S MEDICAL DESK DICTIONARY 667, 422 
(1986)).  Spina bifida occulta is a congenital condition that is normally considered noncompensable under 
applicable law.  See Firek v. Derwinski, 3 Vet. App. 145, 147 (1992).

  Spondylolisthesis is defined as "forward displacement of one vertebra over another, usually of the fifth 
lumbar over the body of the sacrum, or of the fourth lumbar over the fifth, usually due to a developmental 
defect in the pars interarticularis." .  See generally Smith (Brady) v. Derwinski, 1 Vet. App. 235, 236 (1992) 
(citing DORLANDS ILLUSTRATED MEDICAL DICTIONARY 1567 (27th ed. 1988)).
  Spondylolysis is not the same disorder as spondylolisthesis.  Spondylolysis a "dissolution of the vertebrae; 
a condition marked by platyspondylis, aplasisa of the vertebral arch, and separation of the pars 
interarticularis.  See generally Smith (Brady), 1 Vet. App. at 236 (citing DORLAND'S at 1567). 


